DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
Response to Amendment
It is acknowledged that claims 31, 45 and 59 were amended on 12/20/2021.
Terminal Disclaimer
The terminal disclaimer filed on 8/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,229,150 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  As such, the Double Patenting rejection has been withdrawn.
Response to Arguments
Applicant’s arguments with respect to amended claim(s) 31, 45, 59 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes, the limitation reciting “a processing load requirement comprising at least one of: a number of parallel processes, or a process delay of a parallel process”, merely requires one of the requirements to be taught which Fillipi was shown to describes, a number of parallel processes, in para. 0094.  However in an attempt to advance prosecution and Shah et al. (US 20140351819 A1) is further incorporated to teach a process delay of a parallel process.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 31-34, 37-42, 44-48, 51-56, 58 and 59  is/are rejected under 35 U.S.C. 103 as being unpatentable over Marqaurdt et al. (US 8682925 B1) in view of Chai et al. (US 20050125325 A1) and Fillipi et al. (US 20160299933 A1) and Shah et al. (US 20140351819 A1).
Regarding claim 31, Marqaurdt discloses:
a method of executing a scheduled summary request, (Fig. 8 and col. 25 lines 5-14, describes the execution process of a scheduled summarizing request via scheduled collection query)
said method comprising: receiving raw machine-generated data,
segmenting the raw machine-generated data into a set of time-stamped event records, at least by (col. 5 lines 53-55, which describes the indexer separating (e.g. “segmenting”) data stream (e.g. “raw machine-generated data”) time-stamped event records, see also Fig 5 Ref. 502. “event record” Ref. 506 “timestamp”)
 indexing and storing the set of time-stamped event records in two or more partitions of event records, at least by (col. 20 lines 2-4, “indexer 708, may be arranged to receive event records and store them in event partitions, such as, event partition 710, event partition 712, and event partition 714”)
scheduling a summary request for the two or more partitions, wherein said summary request is scheduled based on a processing load requirement, at least by (col. 7 lines 29-32, col. 25 lines 12-14, describes collection query (e.g. “summary request”) being scheduled to execute based on an occurrence of a condition, furthermore in col. 20 lines 1-5, associates each indexers with corresponding event partitions, and col. 22 lines 7-8, “collection queries (e.g. “summary request”) may execute on multiple event partitions (e.g. “two or more partitions”) that are available on an indexer”)
sending the summary request to a plurality of indexers when the processing load requirement has been met, at least by (col. 21 lines 50-55, further describes collection queries (e.g. “summary request”) are forwarded to corresponding indexers with corresponding event partitions (e.g. “two or more partitions”) for summarized information from the plurality of event partitions, therefore said collection query request for two or more partitions. Also as shown above the collection query is 
using the indexers, identifying a bucket for serving the summary request, at least by (col 21 lines 60-col. 22 lines 13, which discloses the indexers identifying event partition (e.g. “buckets”) that includes the event record being requested by the collection query)
But Marqaurdt fails to specifically disclose:
(a) locking a summary directory associated with the bucket; writing a summary for the bucket to the summary directory; and unlocking the summary directory.
(b) wherein said summary request is scheduled based on a processing load requirement comprising at least one of: a number of parallel processes, or a process delay of a parallel process;
However, Chai teaches the above limitation (a) at least by (paragraph [0031] which discloses, “highly concurrent aggregate summaries” and paragraph [0038] describes locking row(s) (i.e. summary directory) of the inventory summary table (i.e. “bucket), updating the locked rows with changes (i.e. writing a summary for the bucket to the summary directory”, and the delta table and view tables are inactivated and the transaction is committed which unlocks the rows.)
And Fillipi teaches the above limitation (b) at least by (paragraph [0094] which describes using a schedule based trigger criteria to generate reports, where the trigger criteria includes various thresholds for hardware, software, and network conditions, one or more scheduling criteria, and/or external triggering criteria, said criteria includes, thresholds (e.g., maximums 
Furthermore Shah teaches a process delay of a parallel process, at least by (paragraph [0065] which discloses a minimum wait time between starting each task within a parallelization of a set of tasks.
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Chai, Fillipi and Shah into the teaching of Marqaurdt as they related to providing summarized data and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of “maximizing concurrency, improving throughput, and avoiding deadlocks” as taught by Chai in para. 0021.  And to further define triggering criteria and timing improving resource utilization efficiency of scheduling , see Fillipi, para. 0102 and Shah para. 0255.
As per claim 32, claim 31 is incorporated and Marquardt further discloses:
	
wherein the two or more partitions are stored in a memory of an indexer, at least by (col. 22 lines 7-8, describes multiple event partitions (e.g. “two or more partitions”) available on an indexer)
As per claim 33, claim 32 is incorporated and Marquardt further discloses:
further comprising receiving the summary request at the indexer from one or more search heads, at least by (Abst, and col. 21 lines 50-55, further describes search head(s) forwarding collection queries (e.g. “summary request”) a to corresponding indexers.)
As per claim 34, claim 31 is incorporated and Marquardt further discloses:
wherein each of the two or more partitions is associated with a timespan and comprises time-stamped event records having a respective timestamp corresponding to a respective time in the timespan, at least by col. 20 lines 23-28, which describes a time range (e.g. “timespan”) associated with the event partition which stores the corresponding time-stamped events in the timespan.
As per claim 37, claim 31 is incorporated and Marquardt further discloses:
further comprising: receiving, from an entity, a request for summary data; and providing, to the entity, the summary for the bucket responsive to the request, wherein the entity is configured to generate a result based at least in part on the contents of the summary for the bucket, at least by (col. 23 lines 44-50, “user (e.g. “entity”) may execute a collection query (e.g. “request for summary data”) that creates a summarization table (e.g. “summary for the bucket”) that includes the fields of interest (City, Dept, and Price). See, summarization table 600 for a non-limiting example of at least one of the various embodiments. Now, for this example, many stats queries regarding the event records in datastore 500 may be answered directly from summarization table 600 (e.g. ”generate a result based at least in part on the contents of the summary for the bucket”)”)
As per claim 38, claim 31 is incorporated and Marquardt further discloses:
wherein the summary comprises a first subset of values of fields of events corresponding to a data model, and further comprising: receiving, from an entity, a request for summary data; and providing, to the entity, the summary for the bucket responsive to the request, wherein the entity is configured to generate a set of values fields of events for the data model determined based at least in part on the first subset of values of fields, at least by (col. 23 lines 44-col. 24 lines 3)
As per claim 39, claim 38 is incorporated and Marquardt further discloses:
wherein the summary request is scheduled responsive to enabling acceleration of the data model, at least by (col. 7 lines 29-35, describes scheduling summary request associated with one or more data models)
As per claim 40, claim 31 is incorporated and Marquardt further discloses:
wherein the summary request is scheduled responsive to enabling acceleration of a report, at least by (col. 7 lines 29-31, describes scheduling summary request, and as shown above in col. 23 lines 44-col. 24 lines 3, performance is improved using disclosed methods which enables acceleration of a report)
As per claim 41, claim 31 is incorporated and Marquardt further discloses:
further comprising: receiving a search request; generating search results based at least in part on the summary for the bucket; and providing the search results in response to the search request, at least by (col. 23 lines 44-50, “user may execute a collection query (e.g. “search request”) that creates a summarization table (e.g. “summary for the bucket”) that includes the fields of interest (City, Dept, and Price). See, summarization table 600 for a non-limiting example of at least one of the various embodiments. Now, for this example, many stats queries regarding the event records in datastore 500 may be answered directly from summarization table 600, col. 24 lines 15-29 describes  providing the search results in response to the search request)
As per claim 42, claim 31 is incorporated and Marquardt fails to disclose:
further comprising determining that a second summary directory is locked to inhibit a process from writing summary data to the second summary directory.
However, Chai et al. (US 20050125325 A1) teaches the above limitations at least by (paragraph [0031] which discloses, “highly concurrent aggregate summaries” and paragraph [0038] describes locking row(s) (i.e. first, second, etc. summary directory, such locking is to prevent writing summary data to the respective locked summary directory))
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Chai into the teaching of Marqaurdt as they related to providing summarized data and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of “maximizing concurrency, improving throughput, and avoiding deadlocks” as taught by Chai in para. 0021.
As per claim 44, claim 31 is incorporated and Marquardt further discloses:
further comprising determining that the summary directory comprises an indication that less than an entirety of contents of a first partition is summarized, at least by (col 25 lines 59-60, which describes determining incomplete or un-summarized event records based on their index-time value.)

Claims 45-48, 51-56 and 58 recite equivalent claim limitations as claims 31-34, 47-42 and 44 above, except that they set forth the claimed invention as a system; Claim 59 recite equivalent claim limitations as claim 31 above, except that they set forth the claimed invention as non-transitory computer-readable medium, as such they are rejected for the same reasons as applied hereinabove. 

Claim 35 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marquardt, Chai, Fillipi and Shahin view of Williams (US 20010042090 A1).
 As per claim 35, claim 31 is incorporated and Marquardt fails to disclose:
wherein said processing load requirement further comprises a number of processes being executed, and further comprising determining that less than the number of processes are currently being executed, and wherein the summary request is generated responsive to the determining that less than the given number of processes are currently being executed.
However, Williams (US 20010042090 A1) teaches the above limitations at least by (paragraph [0015] “queue includes n execution entries, where n is the pre-specified maximum number of scheduled tasks that are allowed to be executed concurrently.” paragraph [0037] “limiting the number of simultaneously scheduled task requests to a maximum number of concurrently executing task requests”, which teaches that while the number of simultaneously scheduled task is less than the max allowed the request is made and queue for execution.)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Williams into the teaching of Marquardt, Chai, Fillipi and Shah as they relate to scheduling concurrently tasks and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of governing the number of allowed concurrently executing processes launched by the scheduler, to thereby increase system performance in the face of a heavy schedule load.

. 

Claim 36 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marquardt, Chai, Fillipi and Shah in view of Sorkin et al. (US 20130311509 Al).
As per claim 36, claim 31 is incorporated and Marquardt fails to disclose:
wherein said processing load requirement further comprises a processing delay requirement, and further comprising determining that at least an amount of time corresponding to the processing delay requirement has passed since initiating execution of a prior summary request, wherein the summary request is generated responsive to the determining that at least the amount of time has passed since initiating execution of the prior summary request.
However, Sorkin et al. (US 20130311509 Al) teaches the above limitations at least by (Fig. 6, Ref. 614, paragraph [0083] “At decision block 614, if a period of time since the last processing of the partitioned data set has not yet elapsed, the process loops until true and then loops back to block 602 where it performs substantially the same actions as discussed above”) 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Sorkin into the teaching of Marquardt, Chai, Fillipi and Shah as they relate to generating summaries of events and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of managing search report generation for relatively large sets of data.

Claim 50 recite equivalent claim limitations as claim 36 above, except that they set forth the claimed invention as a system, as such they are rejected for the same reasons as applied hereinabove. 

Claim 43 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marquardt, Chai, Fillipi and Shah in view of Pandey et al. (US 20110016123 Al).
As per claim 43, claim 31 is incorporated and Marquardt fails to disclose:
further comprising determining that a second summary directory comprises an indication that an entirety of contents of a second partition is summarized.
However, Pandey teaches the above limitations at least by (paragraph [0105] "work threads to aggregate 414 summary data of the child node, calculate 416 summary statistics of the child node, and write child node data to the summary database ...work threads set flags of the parent node to notify 420 the parent node as aggregation/stats of the child node is completed. As shown in decision block 422, the work thread then checks flags of the parent node, so as to determine whether aggregation/stats of all child nodes of the parent node are complete")
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention made to incorporate the teaching of Pandey into the teaching of Marquardt, Chai, Fillipi and Shah as they relate to processing raw streamed data and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of queueing new aggregation work when aggregation completion flag is indicated.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        01/13/2022